Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance

2.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 11: 
As to claims 1-10 the present invention is direct to a capacitive imaging glove, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein, the one or more processing modules, when enabled, is configured to execute the operational instructions to: generate the reference signal; process the digital signal representative of the electrical characteristic of the first electrode to determine the electrical characteristic of the first electrode; process the electrical characteristic of the first electrode to determine a distance between the first electrode and the second electrode; and generate capacitive image data representative of a shape of the capacitive imaging glove based on the distance between the first electrode and the second electrode”.
As to claim 11-20 the present invention is direct to a capacitive imaging glove comprising:  Independent claim 11 identifies the uniquely distinct features of “one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, the one or more processing modules, when enabled, is configured to execute the operational instructions to: process the digital signal representative of the impedance of the first electrode to determine a capacitance associated with a distance between the first electrode and the second electrode; process the capacitance associated with the distance between the first electrode and the second electrode to determine the distance between the first electrode and the second electrode; and generate capacitive image data representative of a shape of the capacitive imaging glove based on the distance between the first electrode and the second electrode”.
The closest prior art, Garudari et al. (Pub NO. US 2018/0125425 A1), Hyde et al. (Pub NO. US 2017/0000369 A1), Mohindra et al. (Pub NO. US 2014/0327644 A1) teaches System and Method for Capacitive Imaging Glove, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867